tcmemo_2013_142 united_states tax_court joseph toth petitioner v commissioner of internal revenue respondent docket no filed date joseph toth pro_se timothy s murphy robert d heitmeyer a gary begun and john d davis for respondent memorandum opinion chiechi judge this case is before us on a motion for summary_judgment which respondent filed pursuant to rule and to which respondent filed a all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the year at issue supplement we shall grant respondent’s motion - - background the record establishes and or the parties do not dispute the following petitioner resided in michigan at the time he filed the petition during petitioner worked for jacobs technology inc jacobs technology during that year petitioner received wage income from jacobs technology of dollar_figure during petitioner also received unemployment_compensation from the michigan employment security commission of dollar_figure he also won during that year a detroit tigers fantasy package valued at dollar_figure that cbs radio inc had provided petitioner did not file a federal_income_tax tax_return for his taxable_year respondent prepared a substitute for return for that taxable_year on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year in that notice respondent determined the we shall refer collectively to the motion for summary_judgment and the supplement thereto that respondent filed as respondent’s motion petitioner filed a response to respondent’s motion petitioner’s response and respondent filed a reply to that response respondent’s reply we shall sometimes refer to respondent’s motion and respondent’s reply as respondent’s filings following deficiency in and additions to petitioner’s tax for his taxable_year additions to tax under secs deficiency dollar_figure a dollar_figure a dollar_figure a dollar_figure on date we issued an order date order in which we ordered petitioner to file a response to respondent’s motion for summary_judgment in that order we also indicated that our review of the record suggested that petitioner might intend to advance in this case certain frivolous and or groundless statements contentions arguments and or questions we reminded petitioner in the date order about sec_6673 and admonished him that if he advanced in this case frivolous and or groundless statements contentions arguments and or questions and or instituted or maintained this proceeding primarily for delay we would impose on him a penalty under sec_6673 in an amount not exceeding dollar_figure on date petitioner filed petitioner’s response discussion we may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in respondent’s filings respondent seeks summary adjudication that petitioner is liable for the following deficiency in and additions to petitioner’s tax for his taxable_year additions to tax under secs deficiency dollar_figure a dollar_figure a dollar_figure a dollar_figure it is petitioner’s position that there are genuine disputes of material fact that preclude us from granting respondent’s motion in support of that position petitioner advances in petitioner’s response certain statements contentions and or arguments that we find to be frivolous and or groundless based upon our examination of the entire record before us we conclude that there is no genuine dispute as to any material fact that requires a trial we further conclude that respondent is entitled to summary adjudication as a matter of law we turn now sua sponte to sec_6673 a provision that we brought to petitioner’s attention in our date order sec_6673 authorizes us to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to us inter alia that the taxpayer instituted or maintained a proceeding before us primarily for delay sec_6673 or that the taxpayer’s position in a proceeding before us is frivolous or groundless sec_6673 in our date order we ordered petitioner to file a response to respondent’s motion for summary_judgment we also admonished petitioner in that order that we would impose a penalty on him under sec_6673 if he advanced frivolous and or groundless statements contentions arguments and or questions and or instituted or maintained this proceeding primarily for delay nonetheless petitioner advances in petitioner’s response certain statements contentions and or arguments that we find to be frivolous and or groundless on the record before us we find that petitioner’s position in this case is frivolous and groundless and that he instituted and maintained this case primarily for delay accordingly we shall impose on petitioner a penalty under sec_6673 in the amount of dollar_figure we have considered any statements contentions arguments and or questions of petitioner that are not frivolous and or groundless and that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
